                                                                                      4/30/2019

                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONT ANA
                                HELENA DIVISION

 BILLIE J. SCHULL, et al.                          CASE NO. l 7-CV-076-H-CCL
                     Plaintiffs,
      VS.
                                            ORDER STAYING PROCEEDINGS
 MARYLAND CASUALTY
 COMPANY, et al.
                     Defendants.


      The parties having jointly moved for a temporary stay of this action, and good

cause appearing therefore,

IT IS HEREBY ORDERED

      This case is temporarily stayed. The scheduling deadlines in the Court's March 22,

2019, Order, are suspended. The status conference date of May 30, 2019 is vacated.

      The parties shall inform this Court of any relevant activity in other courts that

would alter the analysis of the reasons for a stay of all or any of the claims in this case

with periodic joint status reports.

      Dated this   c-?0'C.iay of April, 2019




                                               I
